           Case 7:21-cv-03390-NSR Document 5 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONGREGANTS OF MOSDOS CHOFETZ                                                    4/21/2021
CHAIM, INC.,

                               Plaintiff,
                                                                  No. 21 Civ. 3390 (NSR)
                                                                         ORDER
         -against-

MOSDOS CHOFETZ CHAIM INC., et al.,

                       Defendants.
NELSON S. ROMÁN, United States District Judge:

         This matter was removed from the Supreme Court of Rockland County on April 18, 2021

(ECF No. 1.) The Court has reviewed the letters submitted by Plaintiff (ECF No. 3) and Defendants

(ECF No. 4). Both this Court and U.S. Bankruptcy Judge Robert D. Drain agree that this matter

should be referred to the Bankruptcy Court as it flows from a matter pending before U.S.

Bankruptcy Judge Robert D. Drain under Docket No. 12-B-23616 (RDD). Accordingly, Plaintiff’s

request for a hearing prior to referral is DENIED.

         The Clerk of Court is directed to refer this case to the SDNY Bankruptcy Court. Defendants

are directed to serve a copy of this order on Plaintiff and file proof of service on the docket.

Dated:          April 21, 2021
                White Plains, New York
